Citation Nr: 0516764	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  96-12 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty in the United States Army 
from August 1965 to August 1968, including one year in 
Vietnam.  This case originally came to the Board of Veterans' 
Appeals (Board) on appeal of a December 1994 rating decision 
issued by the Philadelphia, Pennsylvania Regional Office (RO) 
of the Department of Veterans Affairs (VA) that denied the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The Board most 
recently remanded the case for additional development in 
August 2003; the case has now been returned to the Board for 
appellate review.  


FINDING OF FACT

The appellant does not have PTSD due to his in-service 
experiences.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.

Review of the medical evidence of record reveals that the 
appellant was treated at the Medical College Hospital in June 
1994; he was admitted for depression, suicidal ideation and 
homicidal ideation.  He was noted to have increased use of 
alcohol after losing his job three-and-a-half years earlier.  
He denied being depressed and said he was frustrated.  
Diagnoses of PTSD and alcohol dependence were rendered.  The 
appellant was subsequently admitted to the Horsham Clinic at 
the end of June 1994.  The appellant's chief complaint was 
depression and he described loss of a job and ensuing 
frustration in looking for employment.  Axis I diagnoses of 
depressive disorder and alcohol dependence were rendered.  In 
July 1994, the appellant sought outpatient detoxification 
treatment at a VA facility.  

The appellant underwent a VA psychiatric examination in 
October 1994.  He complained of feeling frustrated because he 
could not find a steady job.  He reported sleeping well and 
said that he could not recall any nightmares.  He also said 
that he would get depressed at times, but that he was more 
often angry and frustrated because he could not find steady 
work.  Asked about his service in Vietnam, the appellant 
stated that he could not recall any specific incident.  On 
mental status examination, the appellant had a moderately 
depressed affect.  He was oriented and his memory was intact.  
Insight and judgment were fair.  The examiner rendered 
diagnoses of depressive disorder and history of alcohol 
abuse.  The examiner stated that PTSD was not demonstrated.

The evidence of record includes a May 1996 written statement 
from a private psychologist who had treated the appellant.  
The psychologist indicates that the appellant gave a history 
of his symptoms beginning during his Army service and that 
these symptoms were consistently present to some degree since 
then.  The psychologist stated that the appellant 
subsequently deteriorated, that his alcohol consumption 
increasingly was a problem, that flashbacks from Vietnam 
began to surface and that symptoms of depression, anxiety and 
paranoia also increased.  The psychologist diagnosed the 
appellant with major affective disorder, PTSD and alcoholism.

This psychologist also submitted a report to the Pennsylvania 
Bureau of Disability Determination in July 1996.  The 
psychologist listed Axis I diagnoses of major depression, 
severe, with psychotic features and alcohol dependence, 
chronic.  The psychologist also indicated that there was a 
third diagnosis for the appellant of "possible PTSD, 
emanating from his experience in Vietnam."  The psychologist 
stated that further study was needed to confirm this 
diagnosis.  The psychologist subsequently submitted another 
report in March 1997; he rendered Axis I diagnoses of major 
depressive disorder, alcohol dependence and PTSD.  However, 
the psychologist stated that the diagnosis of PTSD needed to 
be confirmed by other means as it was based on evidence the 
appellant had provided the examiner.  The psychologist also 
noted that the symptoms previously endorsed by the appellant 
were not as marked as they had been previously and "thus the 
existence of this condition should be evaluated further and 
evidence should be obtained in other ways."

The appellant was hospitalized in a VA facility from April 
1996 until June 1996.  He was admitted for alcohol dependence 
and rehabilitation.  He was noted to have described frequent 
nightmares about Vietnam, as well as intrusive thoughts about 
Vietnam.  The Axis I diagnoses at the time of discharge were 
alcohol dependence, alcohol withdrawal syndrome and PTSD.

Review of the Social Security Administration records reveals 
that, in July 1996, the psychiatric review technique resulted 
in a diagnosis of depression secondary to job loss.  

The appellant underwent a VA PTSD examination in June 1997; 
the examiner reviewed his medical chart.  The appellant 
admitted to some difficulty with his memory and some suicidal 
thoughts.  He stated that he did not engage in hand-to-hand 
combat in Vietnam, that he did not kill the enemy, that he 
did not see or handle body bags, that he did not encounter 
mines or booby traps and that he could not think of any 
traumatic incidents that happened.  The appellant said he did 
not currently have any nightmares.  After examining the 
appellant, the examiner concluded that there was no evidence 
of PTSD.  

Review of the appellant's VA outpatient treatment records 
dated between 1996 and 2001 reveals that he was treated for 
depression.  The mental health clinic records indicate that 
the appellant was prescribed antidepressant medication.  

The appellant underwent a VA PTSD examination in June 2002; 
the examiner reviewed the claims folder and noted that the 
appellant was not currently in treatment for any psychiatric 
illness.  The appellant reported being present on bases that 
received incoming mortar rounds, but he denied re-
experiencing phenomenon.  The appellant also denied current 
nightmares and current intrusive thoughts.  He reported no 
anxiety at reminders of Vietnam and said that he had not had 
a flashback for two years.  The appellant said that while he 
had had such symptoms in the past, he had not had them 
recently.  He also stated that most of the avoidance symptoms 
had gone away.  He did report some emotional numbing and 
social isolation.  The examiner noted that the appellant did 
not have many hyperarousal symptoms although the appellant 
did report rare physiologic response to reminders of Vietnam.  
On mental status examination, the appellant's cognitive 
function was noted to be mildly impaired.  The examiner 
rendered an Axis I diagnosis of adjustment disorder, 
depressed mood.  The examiner noted that the appellant's 
father had died and that he had been depressed for the past 
several months.  The examiner also stated that, although the 
appellant had been given a diagnosis of PTSD in the past, he 
did not currently meet the diagnostic criteria for PTSD.  The 
examiner noted that the appellant had not had any re-
experiencing symptoms in the prior two years and that he had 
only had one hyperarousal symptom in that time.

The appellant most recently underwent a VA PTSD examination 
in March 2004; the examiner reviewed the appellant's medical 
record and his claims file.  The appellant complained of 
depression and dreams and flashbacks from Vietnam.  The 
appellant reported that he served as a military policeman in 
Vietnam from December 1965 to December 1966, in the Central 
Highlands.  He said that his duties included running convoys, 
guarding prisoners of war and patrolling the town of An Khe.  
(A unit history obtained through the Center for Unit Records 
Research (CURR) indicates that these were the sorts of 
activities the unit accomplished.)  The appellant reported 
coming under attack while guarding convoys and that this 
occurred approximately ten times.  He reported firing his 
weapon and said that he saw one or two people wounded during 
these attacks.  He also reported that the base at An Khe came 
under mortar fire frequently.  (Military records obtained 
from the National Archives Records Administration (NARA) 
confirm that An Khe did take incoming mortar rounds during 
the time the appellant was stationed there.)  The appellant 
stated that he did not like to be around people.  He was 
noted to minimize his complaints and problems.  He said that 
he felt depressed most of the day every day.  The examiner 
noted diminished interest in pleasurable activities, 
difficulty falling asleep, weight loss and clear loss of 
energy.  The examiner concluded that the appellant's Vietnam 
experiences met the DSM-IV criteria for PTSD stressors.  The 
appellant reported that he had had the experience of 
persistently re-experiencing his traumatic experiences in 
Vietnam in the past via nightmares, but denied having had 
them for several years.  He also said that the flashbacks he 
had had several years before no longer occurred.  The 
appellant reported having thoughts of Vietnam a couple of 
times per month, but the examiner stated that these thoughts 
did not appear to meet the criteria for intrusive thoughts of 
Vietnam.  The examiner noted that the appellant did not make 
efforts to avoid thoughts or feelings about Vietnam, that he 
was not able to recall important aspects of the trauma, that 
he had marked diminished interest in activities, that he had 
clear detachment from others, that he had a restricted range 
of affect, that his sense of the future was foreshortened due 
to his physical problems, that he had trouble falling asleep 
and that he suffered from irritability.  The appellant's wife 
stated that the appellant had exaggerated startle response.  
The examiner noted that the appellant had been diagnosed with 
PTSD in the past.  However, the examiner concluded that the 
appellant did not currently warrant a diagnosis of PTSD.  The 
examiner rendered an Axis I diagnosis of major depressive 
disorder; the appellant did not want to seek treatment for 
his depression.

The Board has considered the appellant's statements that he 
has PTSD as a result of his service.  These statements are 
not competent evidence of a diagnosis of PTSD.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
appellant has not shown that he has the requisite competence.

The competent medical evidence of record does not establish 
that the veteran has PTSD.  The service medical records do 
not contain any diagnosis of PTSD or other psychiatric 
disorder.  Post-service, there is no competent clinical 
diagnosis of PTSD dated after June 1996.  The VA medical 
evidence indicates that the appellant has reported symptoms 
of PTSD, but VA examiners and outpatient mental health 
practitioners have consistently rendered diagnoses of 
depression/depressive disorder and alcohol dependence and 
have specifically stated that PTSD is not present.  

The Board notes that it is unknown what data was used by the 
personnel at the Horsham Clinic to arrive at a diagnosis of 
PTSD in June 1994.  The evidence reveals that a private 
outpatient psychologist diagnosed the appellant with PTSD in 
May 1996, but this diagnosis was based on a history and 
information given by the appellant.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  This diagnosis was made without 
the benefit of any review of the claims file, and thus 
without knowledge of the appellant's prior medical records; 
it is without probative value and thus not sufficient to 
support the claim.  Furthermore, this psychologist 
subsequently described the diagnosis of PTSD as only a 
"possible" diagnosis and stated that further investigation 
was needed before the diagnosis could be confirmed.  The 
Board notes that the award of benefits may not be predicated 
on a resort to speculation or mere possibility.  38 C.F.R. 
§ 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(a letter from a physician indicating that veteran's death 
"may or may not" have been averted if medical personnel could 
have effectively intubated the veteran held to be 
speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).

In contrast, the four VA psychiatric examination reports 
(October 1994, June 1997, June 2002, and March 2004) were 
rendered after consideration of the appellant's service 
medical and other records and those opinions indicate that 
the appellant did not currently demonstrate clinical finding 
sufficient to support a diagnosis of PTSD.  Therefore, the 
Board finds that the 1996 opinions of the private doctors and 
VA inpatient personnel, when weighed against the opinions, 
rendered between 1994 and 2004, of the four VA examining 
psychiatrists and the VA outpatient mental health personnel 
who treated the appellant, do not place the evidence in 
equipoise.  See generally, Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Winsett v. West, 11 Vet. App. 420, 425 
(1998) (the United States Court of Appeals for Veterans 
Claims (Court) has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician).

Thus, the preponderance of the medical evidence of record 
indicates that the appellant has been suffering from 
depression, not PTSD, and that he is currently suffering from 
major depressive disorder, not PTSD.  With the preponderance 
of the evidence against the claim, an award of service 
connection is not warranted.

In addition, since there is no diagnosis of PTSD, the Board 
need not determine whether the veteran "engaged in combat 
with the enemy," as contemplated by 38 U.S.C.A. § 1154(b), 
or is otherwise a veteran of combat in addressing the issue 
of service connection for PTSD.  Cf. 38 U.S.C.A. § 1154 and 
VAOPGCPREC 12-99 (1999) (concerning presumption of service 
connection in the case of any veteran who "engaged in combat 
with the enemy").

Because the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The appellant was notified of the 
information necessary to substantiate his claim by means of 
letters sent to the appellant by the RO in September 1994, 
October 1999, February 2000, March 2002, March 2003, and 
February 2004, as well as the discussion in the Statement of 
the Case (SOC) and the Supplemental Statements of the Case 
(SSOC).  These documents informed the appellant of what the 
evidence had to show to establish entitlement, what evidence 
was still needed from him and what VA's duty was in obtaining 
evidence for his claim.  The appellant was notified of the 
information necessary to substantiate his claim.  He was also 
told that he needed to ensure that all pertinent evidence was 
submitted.  The RO also sent the appellant a Supplemental 
Statement of the Case (SSOC) in February 2005, in which he 
was provided with the text of 38 C.F.R. § 3.159.  Therefore, 
VA has no outstanding duty to inform.  (Although all notices 
required by the VCAA were not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, private and VA inpatient and 
outpatient medical records were obtained and associated with 
the claims file.  The appellant was afforded VA medical 
examinations.  The appellant did not provide any information 
to VA concerning treatment records that he wanted the RO to 
obtain for him that were not obtained.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002).


ORDER

Service connection for PTSD is denied.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


